DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on September 16, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Application Status
4.	Acknowledgment is made of Applicant’s submission of claims amendment with arguments/remarks, dated March 16, 2021. Claims 1-30 are pending. This communication is considered fully responsive and sets forth below.

Claim Objections
5.	Claims 1-30 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 1, it recites, “An apparatus for wireless communication, comprising: 
a transceiver; 
a memory configured to store instructions; and 
one or more processors communicatively coupled with the memory and the transceiver, wherein the one or more processors are configured to: 
communicate, using the transceiver, a first signal of a first waveform in a first time period; 
switch, in a waveform switching gap, the transceiver to use a second waveform; and 
communicate, using the transceiver, a second signal of a second waveform in a second time period, wherein the waveform switching gap occurs between the first time period and the second time period.”
It is an apparatus claim that comprises a transceiver, a memory, and one or more processors to perform some functions, e.g., communicating and switching.
The term “a second waveform” in the second communicating function seems to refer back to the term “a second waveform” as indicated in italics in the switching function above. If this is true, it is suggested amending the term to “the second waveform.” 
Same objection applies to the usage of the term “a second waveform” in claim 22 line 6, claim 28 line 6, and claim 30 line 7.
Claims 2-21, 23-27, and 29 are objected to since they all depend from claim 1, 22, or 28.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-30 rejected under 35 U.S.C. 112(b).
Regarding claim 1, it recites, “An apparatus for wireless communication, comprising: 
a transceiver; 
a memory configured to store instructions; and 
one or more processors communicatively coupled with the memory and the transceiver, wherein the one or more processors are configured to: 
communicate, using the transceiver, a first signal of a first waveform in a first time period; 
switch, in a waveform switching gap, the transceiver to use a second waveform; and 
communicate, using the transceiver, a second signal of a second waveform in a second time period, wherein the waveform switching gap occurs between the first time period and the second time period.”
It is an apparatus claim that comprises a transceiver, a memory, and one or more processors to perform some functions, e.g., communicating and switching.
For the first communicating function, i.e., “communicate, using the transceiver, a first signal” as indicated in italics above, the entity/party communicating with the transceiver is not defined in the claim regards to the first signal. In other words, what is the entity/party that the transceiver communicates with on the first signal?  
Same rationale applies to the usage of the term “communicate, using the transceiver, a second signal” as indicated in italics in the second communicating function.
Claims 22, 28, and 30 are rejected for the same reason.  
Claims 2-21, 23-27, and 29 are rejected since they all depend from claim 1, 22, or 28.

Claim Rejections - 35 USC § 101  
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.	Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory matter.
Regarding claim 30, it recites, “A computer-readable medium, comprising code executable by one or more processors for wireless communication, the code comprising code for: 
communicating, using a transceiver, a first signal of a first waveform in a first time period; 
switching, in a waveform switching gap, the transceiver to use a second waveform; and 
communicating, using the transceiver, a second signal of a second waveform in a second time period, wherein the waveform switching gap occurs between the first time period and the second time period.”
It claims “computer-readable medium” as indicated in italics above. The claim is transitory signals per se, since there is no record showing the "computer-readable medium" is a non-transitory storage medium either in the claims or in the specification.  

Allowable Subject Matter
10.	Claims 1-30 are rejected as presented above, but would be allowable if above mentioned issues, i.e., claim objections under 37 CFR 1.75(c), and claim rejections under both 35 U.S.C. 112(b) and 35 U.S.C. 101, got resolved.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Bagheri et al. (US 2022/0312440) and Lysejko et al. (US 2008/0198793) are generally directed to various aspects of the method of managing a minimum scheduling offset for bandwidth parts, wherein a configuration for a set of preconfigured minimum scheduling offset values are received for a particular bandwidth part of a cell, a default minimum scheduling offset for the particular bandwidth part of the cell, that is selected from the preconfigured minimum scheduling offset values of the received configuration is determined, the particular bandwidth part is switched to from another bandwidth part, the determined default minimum scheduling offset for the particular bandwidth part is applied, for the particular bandwidth part, a time gap between a scheduling of a transmission for the user equipment and a physical downlink control channel in unit of slots is equal to or larger than the default minimum scheduling offset; the beam switching logic used to determine, having regard to the synchronisation signal, switch times at which the point to multipoint device switches from one set of beams to another set of beams, the switch times being the same for all point to multipoint devices in the wireless network, wherein an antenna array is controlled by the beam switching logic to produce at any point in time one of the sets of beams for transmitting data forming the communication to the telecommunications units, and the use of such sets of beams has been found to lower the average co-channel interference observed within the wireless network. 
However, in consideration of the Applicant’s submission of claim limitations on March 16, 2021, the information disclosure statement filed on September 16, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“switch, in a waveform switching gap, the transceiver to use a second waveform;” and “communicate, using the transceiver, a second signal of a second waveform in a second time period, wherein the waveform switching gap occurs between the first time period and the second time period,” as specified in claim 1. 
Similar limitations are included in claims 22, 28, and 30.
Dependent claims 2-21, 23-27, and 29 are also allowable for incorporating the features recited in the independent claims.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bagheri et al. (US 2022/0312440) is cited to show the method of managing a minimum scheduling offset for bandwidth parts, wherein a configuration for a set of preconfigured minimum scheduling offset values are received for a particular bandwidth part of a cell, a default minimum scheduling offset for the particular bandwidth part of the cell, that is selected from the preconfigured minimum scheduling offset values of the received configuration is determined, the particular bandwidth part is switched to from another bandwidth part, the determined default minimum scheduling offset for the particular bandwidth part is applied, for the particular bandwidth part, a time gap between a scheduling of a transmission for the user equipment and a physical downlink control channel in unit of slots is equal to or larger than the default minimum scheduling offset;
Lysejko et al. (US 2008/0198793) is generally directed to various aspects of the beam switching logic used to determine, having regard to the synchronisation signal, switch times at which the point to multipoint device switches from one set of beams to another set of beams, the switch times being the same for all point to multipoint devices in the wireless network, wherein an antenna array is controlled by the beam switching logic to produce at any point in time one of the sets of beams for transmitting data forming the communication to the telecommunications units, and the use of such sets of beams has been found to lower the average co-channel interference observed within the wireless network; 
Siomina et al. (US 2014/0073356) is cited to show network sharing that allows different core network operators to connect to a shared radio access network, wherein the radio access sharing architectures include Gateway Core Network (GWCN) and Multi-Operator Core Network (MOCN);
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference; 
Miao et al. (US 2017/0093506) is cited to show the method of configuring the calibrating circuitry to transmit, using different frequency domains, a plurality of calibration reference signals, and to send information from a first node to a second node, wherein the first node comprised in a first layer and the second node comprised in a second layer of a layered network, receiving at the first node channel information from the second node, and using the channel information for antenna calibration at the first node.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473